Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	   This Office Action is responsive to amendment/argument  filed on 07/06/2022.    3.	Claims 1-10  are pending.

Response to Argument
4.	Applicant's arguments filed on 07/06/2022 have been fully considered but are moot in view of new ground(s) of rejection.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	Claims 1,4,6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20040266424 A1) hereinafter referred as Park in view of Tanji et al. (US 20150195161 A1) hereinafter referred as Tanji and further in view of Hayano (US 20150109631 A1) hereinafter referred as Hayano. 

Regarding 1, Park teaches an information processing apparatus that is capable of receiving data from an external apparatus using a plurality of communication interfaces and is configured to execute a job based on the received data (see Fig. 1) the information processing apparatus comprising: 
at least one memory that stores instructions (see Fig.3); and
 at least one processor that executes the instructions, the instructions, when executed, (see Fig, 3) causing the information processing apparatus to:
 execute a plurality of executable functions (see Fig. 3);
set a communication interface from among the plurality of communication interfaces to be enabled in accordance with a user operation (para. [0020]- [0021] and Figs. 1 and 3] a printer corresponding to the network electronic device … the user determines whether connection to both a wired network and a wireless network is required for the designated network electronic device.  The user allocates a service set identification (SSID) to a wireless network while determining whether there is a need for connection to both the wired network and the wireless network);
Park discloses multiple communication interfaces are set as enabled (para. [0020]- [0021] If it is determined that connections to both a wired network and a wireless network are required, the network electronic device operates in a wired/wireless network mode for interfacing both wired data and wireless data (step 12)).  Park fails to disclose display, in a case where an error regarding at least any one of the enabled multiple communication interfaces occurs, in a first display area, information including information for identifying the communication interface in which the error occurs and information indicating contents of the occurring error in association with each other and wherein the first display area is displayed on a display device of the information processing apparatus together with a second display area where information different from the information regarding the occurring error is displayed).
However, Tanji discloses display, in a case, where an error regarding at least any one of the enabled multiple communication interfaces occurs, in a first display area, information including information for identifying the communication interface in which the error occurs and information indicating contents of the occurring error in association with each other (para. [0015] and [0131]- [0134] and Fig. 7c) the image forming apparatus allows two communications that are the communication using the Wi-Fi Direct and the communication in the infrastructure mode. Further, Fig 7C shows an error message screen “! setting error” Network parts in infrastructure mode and Wi-F mode overlap: (i.e. display, an error regarding at least any one of the enabled multiple communication interfaces occurs i.e. Network parts- in infrastructure mode and Wi-F), Please set network part different from network part of IP address use in infrastructure mode… Wi-Fi direct mode:192.168.0. (i.e. a first display area information including information for identifying the communication interface in which the error occurs and information indicating contents of the occurring error in association with each other);
wherein the first display area is displayed on a display device of the information processing apparatus together with a second display area ([par. [0131]- [0135], where Fig. 7C shows the first display area together with the second display area (see display 1200 and 1201). The first display area i.e.  “! setting error Network parts… Wi-Fi direct mode:192.168.0.”  A second display area an “OK” button (1201)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park  and include display, in a state where multiple communication interfaces are set as enabled and in a case where an error regarding at least any one of the enabled multiple communication interfaces occurs, in a first display area, information including information for identifying the communication interface in which the error occurs and information indicating contents of the occurring error in association with each other and wherein the first display area is displayed on a display device of the information processing apparatus together with a second display area as taught by Tanji. The motivation for doing so would have been in order to avoid multiple interfaces operate with the same IP address (Tanji [0021]).
Park in view of Tanji fail to disclose a plurality of selectable objects respectively corresponding to the plurality of executable functions are displayed. 
However, Hayano discloses a plurality of selectable objects respectively corresponding to the plurality of executable functions are displayed ( para. [0046], FIG. 3 is an explanatory view illustrating one example of the operation screen displayed on the display unit 33. In the operation screen in FIG. 3, six operation buttons are arranged. A name of each operation button and a description of its function are written on each button. For example, an operation button on which a name of a "copy" is written has terms of "license copy", "poster printing", and "etc." as a description of the function. In FIG. 3, messages of "Hello!" and "select function you want" are displayed [i.e. as shown in Fig.3 plurality of  selectable buttons corresponding to  plurality executable functions i.e. copy, fax photo service, printing  service, scan service and job status are displayed]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park  in view of Tanji and include a plurality of selectable objects respectively corresponding to the plurality of executable functions are displayed as taught by Hayano. The motivation for doing so would have been in order to change the setting stored in the UI setting storage unit based on the setting acquired from the mobile communication terminal so that the setting of the mobile communication terminal carried by the user is acquired. Thus, the setting of own terminal is effectively changed into the user interface suitable for the user based on the setting. (Hayano [0026]).

Regarding claim 4, Park, Tanji and Hayano disclose the information processing apparatus of claim 1 as disclosed above. Park further discloses wherein the information processing apparatus is a printing apparatus (para. [0023], where the network electronic device is a printer).

Regarding independent  claim 6, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. 

Regarding independent  claim 7, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning. Park further discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for an information processing apparatus that is capable of receiving data from an external apparatus using a plurality of communication interfaces and is configured to execute a job based on the received data (see Figs. 3 and 4).

Regarding claim 10, Park, Tanji and Hayano disclose the information processing apparatus of claim 1 as disclosed above. Park fails to discloses wherein the first display area is provided for displaying a status of the information processing apparatus.
However, Tanji discloses wherein the first display area is provided for displaying a status of the information processing apparatus (para. [0131]- [0135], where Fig. 7C shows the first display area together with the second display area (see display 1200). The first display area i.e. “! setting error Network parts… Wi-Fi direct mode:192.168.0.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park  and include wherein the first display area is provided for displaying a status of the information processing apparatus as taught by Tanji. The motivation for doing so would have been in order to avoid multiple interfaces operate with the same IP address (Tanji [0021]).

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Tanji, Hayano and further in view of Kuwahara et al. (US 20140115393 A1) hereinafter referred as Kuwahara. 

Regarding claim 2, Park, Tanji and Hayano disclose the information processing apparatus of claim 1 as disclosed above. Park further discloses multiple communication interfaces are set as enabled (para. [0020]- [0021]).  Park, Tanji and Hayano fail to disclose any one communication interface out of the multiple communication interfaces functions as a main communication interface and another communication interface different from the any one communication interface functions as a sub communication interface, and wherein the instructions, when executed, further cause the information processing apparatus to (i) display a display object for setting a default gateway on a first setting screen corresponding to the communication interface which functions as the main communication interface and (ii) not display the display object for setting the default  gateway on a second setting screen corresponding to the communication interface which functions as the sub communication interface.
However, Kuwahara discloses any one communication interface out of the multiple communication interfaces functions as a main communication interface and another communication interface different from the any one communication interface functions as a sub communication interface, and wherein the instructions, when executed, further cause the information processing apparatus to (i) display a display object for setting a default gateway on a first setting screen corresponding to the communication interface which functions as the main communication interface and (ii) not display the display object for setting the default  gateway on a second setting screen corresponding to the communication interface which functions as the sub communication interface (para. [0072] and Figs 8 and 9, when “Network setting” is selected in the displayed test result (NG) screen of block B26, the IP address acquisition screen of FIG. 8 may be immediately displayed [0059]- [0060] When the MAC address is OK, the state of the wireless LAN connection is confirmed in block B210… [0077] an example of a test result (OK) message is shown in FIG. 9 where the connection type is wireless, [i.e. Fig. 8 shows wired LAN communication (a main communication interface) and IP address, subnet mask, default gateway address are displayed in the first screen.  Fig. 9 shows a wireless communication (sub communication) which doesn’t display the default gateway on the second screen).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, Tanji and Hayano and include any one communication interface out of the multiple communication interfaces functions as a main communication interface and another communication interface different from the any one communication interface functions as a sub communication interface, and wherein the instructions, when executed, further cause the information processing apparatus to (i) display a display object for setting a default gateway on a first setting screen corresponding to the communication interface which functions as the main communication interface and (ii) not display the display object for setting the default  gateway on a second setting screen corresponding to the communication interface which functions as the sub communication interface as taught by Kuwahara. The motivation for doing so would have been in order to specify cause for being unable to establish connection to the Internet based on item determined by the test unit that setting is not correctly carried out. Thus, a user can be guided to setting screen of items necessary for solving the problem (Kuwahara [0078]). 
 
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Tanji and Hayano and further in view of Hockett et al. (US 20080040489 A1) hereinafter referred as Hockett.

Regarding claim 3, Park, Tanji and Hayano disclose the information processing apparatus of claim 1.  Park further discloses wherein: the plurality of communication interfaces include a wired interface and a wireless interface (para. [0019]- [0020] and Fig. 1, wired interface and wireless interface); the instructions, when executed, further cause the information processing apparatus a user to select any one of three choices consisting of a first choice which enables the wired interface without enabling the wireless interface, (para. [0020] connections to both a wired network and a wireless network are required in accordance with a user's or a network manager's selection by driving a network management program, the user or the network manager determines whether connection to both a wired network and a wireless network is required for the designated network electronic device… [0026] connections to both a wired network and a wireless network are required in accordance with a user's or a network manager's selection by driving a network management program, when connection to both the wired network and the wireless network is not required (see Fig 1step 16), data only needs to be interfaced via one of the wired network and the wireless network. Thus, if connection to the wired network is required, the network electronic device operates in the wired network mode), and if connection to the wireless network is required, the network electronic device operates in the wireless network mode a second choice which enables the wireless interface without enabling the wired interface (para. [0020] connections to both a wired network and a wireless network are required in accordance with a user's or a network manager's selection by driving a network management program, the user or the network manager determines whether connection to both a wired network and a wireless network is required for the designated network electronic device… [0026] when connection to both the wired network and the wireless network is not required (see Fig 1 step 16), data only needs to be interfaced via one of the wired network and the wireless network. Thus, if the connection to the wireless network is required the network electronic device operates in the wireless network mode), and a third choice which enables both the wired interface and the wireless interface (para. [0021] If it is determined that connections to both a wired network and a wireless network are required, the network electronic device operates in a wired/wireless network mode for interfacing both wired data and wireless data (step 12). The wired/wireless network mode is a network control mode for interfacing wired data via a wired network and interfacing wireless data via a wireless network. A network environment using a wired LAN and a network environment using a wireless LAN should be provided to the network electronic device so that the network electronic device operates in a wired/wireless network mode. To this end, the network electronic device includes a wired/wireless data interface device, which connects to both a wired network and a wireless network, such as a wired/wireless network card. The network environment using the wireless LAN is set in an ad-hoc mode. The wired/wireless network card, which is connected to both the wired network and the wireless network), and at least one communication interface to be enabled is set in accordance with a selection by the user on the setting screen (para. [0020]- [0021] and [0026]).
Park, Tanji and Hayano disclose claim 3 as recited above. Park, Tanji and Hayano fail to disclose cause the information processing apparatus to display a setting screen for prompting user to select any one of the three choices.
However, Hockett discloses cause the information processing apparatus to display a setting screen for prompting use to select any one of the three choices (see para. [0017] and Fig. 2, the user is visually prompted at step 130 to select the network interface for the computer application to bind to from one of the following options; (i) user selects the specific network interface for the computer application, and alternatively, (ii) user directs the operating system to select the best available network interface for the computer application. Each interface possesses its own IP address. [0018] Provided that the user selects option (i), the user shall be visually prompted on the computer display to select a wireless or a non-wireless network interface connection. Referring to FIG. 2, an illustration of one example of a visual prompt is shown).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, Tanji and Hayano and include cause the information processing apparatus to display a setting screen for prompting use to select any one of the three choices as taught by Hockett. The motivation for doing so would have been in order to provide the option of using either a wired or wireless Ethernet or both to access LAN (Hockett [0006]).
10.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Tanji and Hayano and further in view of Shirai (US 20070239860 A1) hereinafter referred as Shirai.

Regarding 5, Park, Tanji and Hayano disclose the information processing apparatus as disclosed in claim 1 above.  Park further discloses display, in a state where the multiple communication interfaces are set as enabled (para. [0020]- [0021]).
Park, Tanji and Hayano fail to disclose determine whether or not an IP address assigned to the communication interface set as enabled has a conflict with another IP address of another apparatus on a network and in a case where it is determined that the IP address assigned to at least any one communication interface out of the multiple communication interfaces set as enabled has a conflict with the IP address of the another apparatus on the network, in the first display area, information for identifying the communication interface which has the conflict and information indicating that there is a conflict of an IP address with the external apparatus, in association with each other.
      However, Shirai discloses determine whether or not an IP address assigned to the communication interface set as enabled has a conflict with another IP address of another apparatus on a network (para. [0035] after connecting to the network 3 with the dynamic address, the printer 1 checks whether or not the fixed address of the printer 1 is being used by the other devices 4a and 4b in the network, using Address Resolution Protocol (ARP) commands (an address conflict checking unit, step S205); and 
in a case where it is determined that the IP address assigned to at least any one communication interface out of the multiple communication interfaces set as enabled has a conflict with the IP address of the another apparatus on the network, in the first display area, information for identifying the communication interface which has the conflict and information indicating that there is a conflict of an IP address with the external apparatus, in association with each other (para. [0035] after connecting to the network 3 with the dynamic address, the printer 1 checks whether or not the fixed address of the printer 1 is being used by the other devices 4a and 4b in the network, using Address Resolution Protocol (ARP) commands (an address conflict checking unit, step S205)… [0037] when there is a response to the ARP commands in step S206 in FIG. 2 and it is determined that the fixed IP address is being used by other devices, the printer 1 displays messages in the menu display as shown in 34 of FIG. 3 (step S209 in FIG. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, Tanji and Hayano and include determine whether or not an IP address assigned to the communication interface set as enabled has a conflict with another IP address of another apparatus on a network and in a case where it is determined that the IP address assigned to at least any one communication interface out of the multiple communication interfaces set as enabled has a conflict with the IP address of the another apparatus on the network, in the first display area, information for identifying the communication interface which has the conflict and information indicating that there is a conflict of an IP address with the external apparatus, in association with each other as taught by Shirai. The motivation for doing so would have been in order to check whether or not the fixed internet protocol address is being used by other device in the network, thus avoiding the conflict of fixed internet protocol addresses which a user sets for the printer (Shirai [0011]).

	Regarding claim 8, Park, Tanji and Hayano disclose the information processing apparatus as disclosed in claim 5. Park, Tanji and Hayano fail to disclose wherein the determination of whether or not there is the conflict is performed using an ARP protocol and the determination is performed in a case of receiving a user operation to apply a change of interface setting or in a case where the information processing apparatus shifts from a power-off state to a power-on state.
However, Shirai discloses wherein the determination of whether or not there is the conflict is performed using an ARP protocol (para. [0037] when there is a response to the ARP commands in step S206 in FIG. 2 and it is determined that the fixed IP address is being used by other devices, the printer 1 displays messages in the menu display as shown in 34 of FIG. 3 (step S209 in FIG. 2)), and the determination is performed in a case of receiving a user operation to apply a change of interface setting or in a case where the information processing apparatus shifts from a power-off state to a power-on state (para. [0032] when a user turns the printer 1 on, the printer 1 displays a menu display 31 as shown in FIG. 3 and starts establishing a connection with the network… [0036] After the printer 1 is connected to the network 3 with the fixed IP address, the printer 1 displays messages in the menu display as shown in 33 of FIG. 3 and terminates processing. Since conflict of IP address has already been checked for, a case where the fixed address and IP addresses of the devices 4a and 4b are in conflict can be avoided).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, Tanji and Hayano and include the determination of whether or not there is the conflict is performed using an ARP protocol and the determination is performed in a case of receiving a user operation to apply a change of interface setting or in a case where the information processing apparatus shifts from a power-off state to a power-on state as taught by Shirai. The motivation for doing so would have been in order to check whether or not the fixed internet protocol address is being used by other device in the network, thus avoiding the conflict of fixed internet protocol addresses which a user sets for the printer (Shirai [0011]).

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Tanji and Hayano and further in view of Ooba (US 20160313953 A1) hereinafter referred as Ooba.

Regarding claim 9, Park, Tanji and Hayano disclose the information processing apparatus as disclosed in claim 1 above.  Park further discloses display, in a state where only one communication interface out of the plurality of communication interfaces is set as enabled (para. [0026]).  Park, Tanji and Hayano fail to disclose display, in a case where an error regarding the enabled communication interface occurs, in the first display area, information indicating contents of the occurring error without displaying information for identifying the communication interface in which the error occurs. 
	However, Ooba discloses display, in a case where an error regarding the enabled communication interface occurs, in the first display area, information indicating contents of the occurring error without displaying information for identifying the communication interface in which the error occurs (para. [0063]- [0064] and Fig. 9B, when the network address of the changed mobile terminal side IP address and the network address of the MFP/PC IP address conflict with each other, the CPU 205 produces a warning indication 910 (FIG. 9B) on the operation display unit 107 (step S805). The warning indication 910 requests entry of a new IP address or the like on the access point setting screen 900 [i.e. as shown in Fig. 9b error is displayed in the first display area “input address conflict with…enter another address” without displaying/identifying the name of the interface or the IP address of the interface in which error occurs]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Park, Tanji and Hayano and include display, in a case where an error regarding the enabled communication interface occurs, in the first display area, information indicating contents of the occurring error without displaying information for identifying the communication interface in which the error occurs as taught by Ooba. The motivation for doing so would have been in order to properly carry out communication to plurality of external apparatus (Ooba [0006]).



Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448